Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments dated December 1, 2021 with respect to the rejections under 35 USC 102, 103 and 112 have been fully considered and are persuasive.  The amendments to the claims will be entered.  The rejections of the claims under 35 USC 102, 103, and 112 have been withdrawn. 
Allowable Subject Matter
Claims 2-6, 9, 12-13, and 16-19 are allowed.
Regarding claim 2, the prior art of record fails to explicitly teach the method for manufacturing a press formed product wherein a line length L1 of the longitudinal direction and the average amount of strain Ɛ1 of the longitudinal direction in a compressive stress region of the longitudinal direction generated on the curved convex side are determined by performing, with a computer, simulation analysis in which the metal sheet is formed into the product shape by one press forming, and, when a line length of the curved convex side after the first step is defined as L2, a line length of the curved convex side in the first step is set such that the following equation (1) is satisfied: 0 < L1 – L2 ≤ 2 x |L1 x Ɛ1| (1).
JP 2015131306 A to Sumikawa teaches the first manufacturing step and he second forming step (Paras. [0039]-[0045]; Figs. 1, 2, 5, and 15-16), but does not teach a simulation analysis being performed with a computer.
JP 2007313533 A to Masaki teaches a method of manufacturing a press formed product (Abstract) in which a simulation is performed to create a shape to compensate for spring back (Para. [0004]) and the simulation calculates a deformation stress which is used to determine a shape that will 
Claim 3 recites a simulation analysis that also generates a line length and an average amount of strain for the concave side that satisfy a similar equation and are allowable over the prior art for the reasons discussed above with respect to claim 2.
Claims 4-6, 9, 12-13, and 16-19 depend from one or more of claims 2 and 3 and are allowable for at least the reasons discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725